1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                        ***

6
      CLAIRE LEE,
7
                           Plaintiff,
8                                                           2:18-cv-01274-JCM-CWH
      vs.                                                   ORDER
9     WANG GLOBALNET,
10                          Defendant.

11

12          Before the court is Claire Lee v. Wang Globalnet, case number 2:18-cv-01274-JCM-CWH. This
13   matter has been stayed until April 1, 2019. (ECF No. 17).
14          Accordingly,
15          IT IS HEREBY ORDERED that the Early Neutral Evaluation session scheduled for November
16   14, 2018, is VACATED.
17          After the stay is lifted, the parties may file a proposed stipulation and order to reschedule the ENE.
18

19          DATED this 12th day of October, 2018.
                                                                  _________________________
20
                                                                  CAM FERENBACH
21
                                                                  UNITED STATES MAGISTRATE JUDGE

22

23

24

25
